Exhibit 10.7

EMPLOYMENT AGREEMENT

AGREEMENT, dated as of December 8, 2006 by and between Max USA Holdings Ltd.
(the “Company”), Stephen Vaccaro (“Executive”) and, as to certain limited
provisions hereof, Max Re Capital Ltd. (the “Parent”).

IN CONSIDERATION of the premises and the mutual covenants set forth below, the
parties hereby agree as follows:

1. Employment. The Company hereby agrees to employ Executive as the Chief
Executive Officer of the Company (the “CEO”), and Executive hereby accepts such
employment, on the terms and conditions hereinafter set forth.

2. Employment Period. The period of employment of Executive by the Company under
this Agreement shall commence on the consummation of the proposed sale of assets
between the Company and Vaccaro Insurance Holdings, Inc. (the “Effective Date”)
and shall continue until the second anniversary of the Effective Date (the
“Initial Term”). This Agreement shall be automatically extended for successive
additional one year terms (each a “Renewal Term”), unless either party delivers
to the other written notice of non-renewal at least sixty (60) days prior to the
end of the Initial Term or any Renewal Term (the Initial Term and any Renewal
Terms are hereinafter referred to as the “Employment Period”).

3. Position and Duties. During the Employment Period, Executive shall serve as
CEO and shall report directly to the Company's Board of Directors (the “Board”)
and the Parent’s Chief Executive Officer. Executive shall have those powers and
duties normally associated with the position of CEO of entities comparable to
the Company and such other powers and duties as may be prescribed by the
Company; provided that, such other powers and duties are consistent with
Executive’s position as CEO and do not violate any applicable laws or
regulations. Executive shall perform his duties to the best of his abilities and
shall devote all of his working time, attention and energies to the performance
of his duties for the Company. Each year during the Employment Period, Executive
shall attend as a guest one to two meetings of the Board of Directors of the
Parent for no additional compensation. If requested by the Parent or the Board,
Executive shall also serve as an officer and/or director of any of the Company’s
affiliates or subsidiaries for no additional compensation.

4. Place of Performance. The principal place of employment of Executive shall be
at the Company’s office in Richmond, Virginia; provided, that, Executive may be
required to travel on Company business, including to the Parent’s headquarters
in Bermuda, during the Employment Period.

5. Compensation and Related Matters.

(a) Base Salary and Bonus. During the Employment Period, the Company shall pay
Executive a base salary at the rate of not less than $500,000 per year (“Base
Salary”). Executive’s Base Salary shall be paid in accordance with the Company’s
customary payroll practices. Each year during the Employment Period, the Board
shall review Executive’s Base Salary for increase (but not decrease), consistent
with the compensation practices and guidelines

 

1



--------------------------------------------------------------------------------

of the Company. If Executive’s Base Salary is increased by the Company, such
increased Base Salary shall then constitute the Base Salary for all purposes of
this Agreement. In addition to Base Salary, Executive shall be eligible for an
annual bonus (the “Bonus”). With respect to the 2007 calendar year, Executive
shall receive a minimum Bonus of $425,000. In addition, Executive shall be
eligible to participate in the Max Re Capital Ltd. 2000 Stock Incentive Plan
(the “Plan”) beginning with the 2008 calendar year and based on results from the
2007 calendar year. Any Bonus earned during a calendar year shall be paid at
such time as the Company customarily pays annual bonuses; provided, that,
Executive is still employed as of such date. Except as otherwise provided by the
Board, Executive shall not be paid any portion of the Bonus unless he is
employed on the date the Company customarily pays annual bonuses.

(b) Expenses. During the Employment Period, the Company shall promptly reimburse
Executive for all reasonable business expenses upon the presentation of
reasonably itemized statements of such expenses in accordance with the Company’s
policies and procedures now in force or as such policies and procedures may be
modified with respect to all senior executive officers of the Company.

(c) Vacation. During the Employment Period, Executive shall be entitled to four
(4) weeks of paid vacation per year to be used and accrued in accordance with
the Company’s policy as it may be established from time to time. In addition to
vacation, Executive shall be entitled to the number of sick days, personal days
and national holidays per year that other senior executive officers of the
Company with similar tenure are entitled under the Company’s policies.

(d) Employee Benefit Plans. During the Employment Period, Executive shall be
entitled to participate in such employee benefit plans and insurance programs
offered to other senior executive officers of the Company, in accordance with
the eligibility requirements for participation therein.

(i) Stock Options. On the Effective Date, the Parent shall grant Executive a ten
(10) year nonqualified stock option (an “Option”) to acquire 300,000 shares of
the Parent’s common stock, $1.00 par value per share (“Shares”), under such
terms and conditions as provided for under the Plan to be evidenced by, and
subject to, a stock option agreement substantially in the form of Exhibit B
attached hereto.

(ii) Restricted Stock. On the Effective Date, the Parent shall grant Executive
100,000 Shares of restricted stock (“Restricted Stock”) under such terms and
conditions as provided for under the Plan to be evidenced by, and subject to, an
award agreement substantially in the form of Exhibit C hereto.

6. Termination. Executive’s employment hereunder may be terminated under the
following circumstances:

(a) Death. Executive’s employment hereunder shall terminate upon his death.

 

2



--------------------------------------------------------------------------------

(b) Disability. If, as a result of Executive’s incapacity due to physical or
mental illness, Executive shall have been substantially unable to perform his
duties hereunder for a period of at least 120 consecutive days or 180
non-consecutive days within any 365-day period, the Company shall have the right
to terminate Executive’s employment hereunder for “Disability”, and such
termination in and of itself shall not be, nor shall it be deemed to be, a
breach of this Agreement.

(c) Cause. The Company shall have the right to terminate Executive’s employment
for Cause, and such termination in and of itself shall not be, nor shall it be
deemed to be, a breach of this Agreement. For purposes of this Agreement,
“Cause” shall mean Executive’s (i) drug or alcohol use which impairs the ability
of Executive to perform his duties hereunder; (ii) conviction by a court of
competent jurisdiction, or plea of “no contest” or guilty to a felony, or its
equivalent under applicable law; (iii) engaging in fraud, embezzlement or any
other illegal conduct with respect to the Company and/or the Parent or any of
their affiliates (collectively, the “Group”); (iv) willfully violating the
Restrictive Covenants set forth in Section 9 of this Agreement; (v) willful
failure or refusal to perform his duties hereunder (other than such failure
caused by Executive’s Disability or while on vacation) after a written demand
for performance is delivered to Executive by the Board which specifically
identifies the manner in which the Board believes that Executive has failed or
refused to perform his duties; (vi) breach of any material provision of this
Agreement or any Group policies related to conduct which is not cured, if
curable, within ten (10) days after written notice thereof; (vii) background
investigation results uncovering conduct or matters which (A) reveal fraud,
misrepresentations, or dishonesty on the part of Executive; (B) would be grounds
for termination or non-hiring under applicable law as determined by counsel to
the Company, or (C) would constitute “Cause” under clauses (ii) or (iii) of this
definition as if such conduct or matters had transpired during the Employment
Period and the “Group” was the then present employer of Executive; or (viii) or
Vaccaro Insurance Holdings, Inc. shall have materially breached or violated a
representation, warrant, covenant or agreement set forth in the purchase
agreement between the Company and Vaccaro Insurance Holdings, Inc. The Company
shall have the right to suspend Executive with pay in order to investigate any
event which it reasonably believes may provide a basis to terminate Executive’s
employment for Cause and such action shall not give Executive Good Reason to
terminate his employment.

(d) Good Reason. Executive may terminate his employment with the Company for
“Good Reason” within thirty (30) days after Executive has knowledge of the
occurrence, without Executive’s written consent, of one of the following events
that has not been cured, if curable, within thirty (30) days after written
notice thereof has been given by Executive to the Company and such termination
in and of itself shall not be, nor shall it be deemed to be, a breach of this
Agreement. “Good Reason” shall be limited to the following: (i) any material and
adverse change to Executive’s duties or authority which is inconsistent with his
title and position set forth herein, (ii) a reduction of Executive’s Base
Salary, or (iii) a material breach by the Company of any other obligations of
the Company under this Agreement.

(e) Without Cause. The Company shall have the right to terminate Executive’s
employment hereunder without Cause at any time by providing Executive with a
Notice of Termination and such termination shall not in and of itself be, nor
shall it be deemed to be, a breach of this Agreement.

 

3



--------------------------------------------------------------------------------

(f) Without Good Reason. Executive shall have the right to terminate his
employment hereunder without Good Reason by providing the Company with a Notice
of Termination at least sixty (60) days prior to such termination, and such
termination shall not in and of itself be, nor shall it be deemed to be, a
breach of this Agreement.

(g) Expiration of the Employment Period. Executive’s employment hereunder shall
terminate upon either the Company or Executive providing notice not to renew the
Employment Period in the manner contemplated pursuant to Section 2 of this
Agreement.

7. Termination Procedure.

(a) Notice of Termination. Any termination of Executive’s employment by the
Company or by Executive (other than termination pursuant to Section 6(a)) shall
be communicated by written Notice of Termination to the other party hereto in
accordance with Section 13 of this Agreement. For purposes of this Agreement, a
“Notice of Termination” shall mean a notice which shall indicate the specific
termination provision in this Agreement relied upon and shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of Executive’s employment under the provision so indicated.

(b) Date of Termination. “Date of Termination” shall mean (i) if Executive’s
employment is terminated by his death, the date of his death, (ii) if
Executive’s employment is terminated pursuant to Section 6(b), thirty (30) days
after Notice of Termination (provided that Executive shall not have returned to
the substantial performance of his duties on a full-time basis during such
thirty (30) day period), (iii) if Executive’s employment is terminated pursuant
to Section 6(g), the expiration of the Employment Period, and (iv) if
Executive’s employment is terminated for any other reason, the date on which a
Notice of Termination is given or any later date (within sixty (60) days after
the giving of such notice) set forth in such Notice of Termination; provided,
that, if applicable, the Notice of Termination shall not be effective until the
cure period has expired and such event or events leading to such termination
have not yet been cured.

8. Compensation Upon Termination. In the event Executive’s employment is
terminated, the Company shall provide Executive with the payments set forth
below and shall not be required to provide any other payments or benefits to
Executive upon such termination. Executive acknowledges and agrees that the
payments set forth in this Section 8 constitute liquidated damages with respect
to the termination of his employment without Cause or for Good Reason and that
prior to receiving any such payments under Section 8 and as a material condition
thereof, Executive shall, if requested by the Company, sign and agree to be
bound by a general release of claims against the Parent, the Company, and its
affiliates related to Executive’s employment (and termination of employment)
with the Company substantially in the form attached hereto as Exhibit D, subject
to such changes as may be required to preserve the intent thereof for changes in
applicable law. Upon Executive’s termination of employment for any reason, upon
the request of the Board, he shall resign any membership or positions that he
then holds with the Company or any of its affiliates or is or was serving at the
request of the Parent, Company or any other member of the Group, as a director,
officer, member, employee or agent of another corporation or a partnership,
joint venture, trust or other enterprise.

 

4



--------------------------------------------------------------------------------

(a) Termination by the Company without Cause or by Executive for Good Reason. If
Executive’s employment is terminated by the Company without Cause under
Section 6(e) or by Executive for Good Reason under Section 6(d):

(i) as soon as practicable following such termination, the Company shall pay to
Executive: his accrued, but yet unpaid Base Salary earned through the Date of
Termination, his accrued, but unpaid Bonus, if any, earned for the year
immediately prior to the year in which the Date of Termination occurs and any
accrued, but unused vacation pay through the Date of Termination (the “Accrued
Obligations”). For purposes of this Section 8(a) only, Accrued Obligations will
also include a pro-rata portion of Executive’s Bonus for the year in which
termination occurs, as determined in the good faith opinion of the Board; and

(ii) commencing on the Severance Payment Date (as defined below) and provided
Executive does not breach Section 9 of this Agreement following his termination
in which case all payments under this clause (ii) shall cease, (A) the Company
shall continue to pay Executive his Base Salary at the rate in effect on the
Date of Termination for a two-year period in twenty-four (24) equal monthly
installments; and (B) the Company shall pay Executive’s COBRA premiums for
continuation coverage under the Company’s group health plan for the lesser of
(a) eighteen (18) months following the Date of Termination; (b) until such time
as Executive is no longer eligible for COBRA coverage; or (c) until such time as
Executive becomes eligible for comparable benefits from a subsequent employer.
For purposes of this Agreement, the “Severance Payment Date” shall mean the
first day following the applicable revocation period set forth in the release
contemplated in this Section 8; and

(iii) the Company shall reimburse Executive pursuant to Section 5(b) for
reasonable expenses incurred, but not paid prior to such termination of
employment; and

(iv) Executive shall be entitled to any other rights, compensation and/or
benefits as may be due to Executive in accordance with the terms and provisions
of any agreements, plans or programs of the Company, including, without
limitation, the right to retain any vested equity awards contemplated hereunder
in accordance with the terms of any award agreements.

(v) If such termination should occur following a Change in Control, as defined
below, in lieu of the Base Salary payments provided in paragraph (ii) above,
Executive shall receive a lump sum payment within ten (10) days of the Severance
Payment Date equal to two times his then current Base Salary.

For purposes of this Section 8(a)(v), Change in Control shall mean: (i) a sale,
assignment, transfer or other disposition of securities in one or more related
transactions where (A) the shareholders immediately prior to such transaction
cease to beneficially own more than 50% of the total combined voting power of
the Parent’s outstanding securities or (B) the Parent ceases to beneficially
own, directly or indirectly through one or more

 

5



--------------------------------------------------------------------------------

of its subsidiaries, more than 50% of the total combined voting power of the
outstanding securities of the Company; (ii) a merger, consolidation,
reorganization or similar corporate event in which (A) the shareholders
immediately prior to such transaction cease to beneficially own more than 50% of
the total combined voting power of the Parent’s outstanding securities or more
than 50% or more of the total combined voting power of the resultant corporation
or entity if the Parent does not survive such transaction or (B) the Parent
ceases to beneficially own, directly or indirectly through one or more of its
subsidiaries, more than 50% of the total combined voting power of the
outstanding securities of the Company or more than 50% or more of the total
combined voting power of the resultant corporation or entity if the Company does
not survive such transaction; or (iii) the sale, transfer, assignment or other
disposition of all or substantially all of the property, assets or business of
the Parent or, following the assignment of this Agreement to an operating
subsidiary as contemplated by Section 12, such operating subsidiary, to one or
more unrelated parties. For purposes of clarify, following an assignment of this
Agreement by the Company, any reference to “the Company” in this definition
shall be a reference to the assignee in such assignment.

(b) Termination by the Company for Cause; by Executive Without Good Reason: or
Expiration of the Employment Period. If Executive’s employment is terminated by
the Company for Cause under Section 6(c), by Executive (other than for Good
Reason) under Section 6(f), or upon expiration of the Employment Period under
Section 6(g):

(i) the Company shall pay Executive, as soon as practicable following the Date
of Termination, his accrued, but yet unpaid Base Salary earned through the Date
of Termination; and

(ii) the Company shall reimburse Executive pursuant to Section 5(b) for
reasonable expenses incurred, but not paid prior to such termination of
employment.

(c) Disability. During any period that Executive fails to perform his duties
hereunder as a result of incapacity due to physical or mental illness
(“Disability Period”), Executive shall continue to receive his full Base Salary
set forth in Section 5(a) until his employment is terminated pursuant to
Section 6(b) off-set, on a dollar for dollar basis, by any insurance or social
security payments made to Executive relating to such disability. In the event
Executive’s employment is terminated for Disability pursuant to Section 6(b):

(i) the Company shall pay to Executive as soon as practicable following the Date
of Termination the Accrued Obligations; and

(ii) the Company shall reimburse Executive pursuant to Section 5(b) for
reasonable expenses incurred, but not paid prior to such termination of
employment; and

(iii) Executive shall be entitled to any other rights, compensation and/or
benefits as may be due to Executive in accordance with the terms and provisions
of any agreements, plans or programs of the Company, including,

 

6



--------------------------------------------------------------------------------

without limitation, the right to retain any vested equity awards contemplated
hereunder in accordance with the terms of any award agreements.

(d) Death. If Executive’s employment is terminated by his death:

(i) the Company shall pay in a lump sum to Executive's beneficiary, legal
representatives or estate, as the case may be, the Accrued Obligations; and

(ii) the Company shall reimburse Executive’s beneficiary, legal representatives,
or estate, as the case may be, pursuant to Section 5(b) for reasonable expenses
incurred, but not paid prior to such termination of employment; and

(iii) Executive’s beneficiary, legal representatives or estate, as the case may
be, shall be entitled to any other rights, compensation and benefits as may be
due to any such persons or estate in accordance with the terms and provisions of
any agreements, plans or programs of the Company, including, without limitation,
the right to retain any vested equity awards contemplated hereunder in
accordance with the terms of any award agreements.

9. Restrictive Covenants.

(a) Acknowledgments. Executive acknowledges that: (i) as a result of Executive’s
employment by the Company, Executive has obtained and will obtain Confidential
Information (as defined below) including substantial trade secrets; (ii) the
Confidential Information has been developed and created by the Group at
substantial expense and the Confidential Information constitutes valuable
proprietary assets; (iii) the Group will suffer substantial damage and
irreparable harm which will be difficult to compute if, during the Employment
Period and thereafter, Executive should enter a Competitive Business (as defined
herein) in violation of the provisions of this Agreement; (iv) the nature of the
Group’s business is such that it is conducted throughout the country and that it
is not limited to a geographic scope or region within the country; (v) the Group
will suffer substantial damage which will be difficult to compute if, during the
Employment Period or thereafter, Executive should solicit or interfere with the
Group’s employees, clients or customers (collectively, “customers”) or should
divulge Confidential Information relating to the business of the Group; (vi) the
provisions of this Agreement are reasonable and necessary for the protection of
the business of the Group; (vii) the Company would not have entered into the
agreement to purchase assets from Vaccaro Insurance Holdings, Inc. (the
“Transaction”), or hired or continued to employ Executive, nor would Parent have
granted the equity awards and other benefits contemplated under this Agreement,
unless Executive agreed to be bound by the covenants below; (viii) the covenants
described below form a crucial part of the goodwill purchased by the Company in
the Transaction; and (ix) the provisions of this Agreement will not preclude
Executive from other gainful employment. “Competitive Business” as used in this
Agreement shall mean any business which competes, directly or indirectly, with
the Company or any of its subsidiaries in the selling or writing of excess and
surplus line insurance in the United States. “Confidential Information” as used
in this Agreement shall mean any and all confidential and/or proprietary trade
secrets, knowledge, data,

 

7



--------------------------------------------------------------------------------

or information of the Group including, without limitation, any: (A) drawings,
inventions, methodologies, mask works, ideas, processes, formulas, source and
object codes, data, programs, software source documents, works of authorship,
know-how, improvements, discoveries, developments, designs and techniques, and
all other work product of the Group, whether or not patentable or registrable
under trademark, copyright, patent or similar laws; (B) information regarding
plans for research, development, new service offerings and/or products,
marketing, advertising and selling, distribution, business plans and strategies,
business forecasts, budgets and unpublished financial statements, licenses,
prices and costs, suppliers, customers, customer history, customer preferences,
or distribution arrangements; (C) any information regarding the skills or
compensation of employees, suppliers, agents, and/or independent contractors of
the Group; (D) concepts and ideas relating to the development and distribution
of content in any medium or to the current, future and proposed products or
services of the Group; (E) information about the Group’s investment program,
trading methodology, or portfolio holdings; or (F) any other information, data
or the like that is labeled confidential or described to Executive as
confidential.

(b) Confidentiality. In consideration of the Transaction and the benefits
provided for in this Agreement, Executive agrees not to, at any time, either
during the Employment Period or thereafter, divulge, use, publish or in any
other manner reveal, directly or indirectly, to any person, firm, corporation or
any other form of business organization or arrangement, and to keep in the
strictest confidence any Confidential Information, except (i) as may be
necessary to the performance of Executive’s duties hereunder, (ii) with the
Company’s express written consent, (iii) to the extent that any such information
is in or becomes in the public domain other than as a result of Executive’s
breach of any of his obligations hereunder, or (iv) where required to be
disclosed by court order, subpoena or other government process and in such
event, Executive shall cooperate with the Company in attempting to keep such
information confidential to the maximum extent possible. Upon the request of the
Company, Executive agrees to promptly deliver to the Company the originals and
all copies, in whatever medium, of all such Confidential Information.

(c) Non-Compete. Executive acknowledges that as the Company’s CEO, he has access
to substantial Confidential Information, including but not limited to
information regarding the Company’s clients, customers, goals, strategies,
pricing, and trade secrets. Executive further acknowledges that should he become
employed by or affiliated with a competitor of the Company, he inevitably would
disclose the Company’s Confidential Information in the course of providing
services to such competitor. Therefore, in consideration of the Transaction and
in light of the substantial compensation and severance payments Executive is
eligible to receive under this Agreement, Executive covenants and agrees that
during the Employment Period and for a period of two (2) years following the
termination of his employment for whatever reason (the “Non-Competition
Period”), he will not directly or indirectly provide management, consulting,
administrative, advisory, strategic, marketing, sales, or executive services to
any Competitive Business, provided that, if Executive’s employment terminates
upon expiration of the Employment Period because of the Company’s election not
to renew the Employment Period in the manner contemplated pursuant to Section 2
of this Agreement, the Non-Competition Period shall consist of the Employment
Period and a period of twelve (12) months following termination.

 

8



--------------------------------------------------------------------------------

(d) Non-Solicitation of Employees. In consideration of the Transaction and the
benefits provided for in this Agreement, Executive covenants and agrees that
during the Employment Period and for a period of two (2) years thereafter,
Executive shall not, without the prior written permission of the Company
directly or indirectly solicit, employ, retain, or have or cause any other
person or entity to solicit, employ, or retain, any person who (i) is employed
or is providing services to the Company or any of its subsidiaries at the time
of Executive’s termination of employment or (ii) is or was providing services to
the Company or any of its subsidiaries within the twelve (12) month period
before or after Executive’s termination of employment. During the Employment
Period and for a period of two (2) years thereafter, Executive also shall not
request or cause any employee of the Group to breach or threaten to breach any
terms of said employee’s agreements with the Company or any of its subsidiaries
or to terminate such employee’s employment with the Company or any of its
subsidiaries.

(e) Non-Solicitation of Clients and Customers. In consideration of the
Transaction and the benefits provided for in this Agreement, Executive covenants
and agrees that during the Employment Period and for a period of two (2) years
thereafter, he will not, for himself, or in conjunction with any other person,
firm, partnership, corporation or other form of business organization or
arrangement (whether as a shareholder, partner, member, lender, principal,
agent, director, officer, manager, trustee, representative, employee or
consultant, except Executive may be a passive investor in a business so long as
his interest therein is less than two percent (2%)), directly or indirectly:
(i) solicit work from any person or entity who Executive knows or should know
(xx) are current clients or customers of the Company or any of its subsidiaries,
(yy) were customers or clients of the Company or any of its subsidiaries during
the twelve (12) months preceding Executive’s termination, or (zz) were actively
being pursued by the Company or any of its subsidiaries during the last six
(6) months of Executive’s employment; (ii) request or cause any clients or
customers to cancel or terminate any business relationship with the Company or
any of its subsidiaries involving services or activities which were directly or
indirectly the responsibility of Executive during his employment; or
(iii) pursue any project that Executive knows or should know the Company or any
of its subsidiaries are actively pursuing (or were actively pursuing within six
(6) months of Executive’s termination).

(f) Post-Employment Property. The parties agree that any work of authorship,
invention, design, discovery, development, technique, improvement, source code,
hardware, device, data, apparatus, practice, process, method or other work
product whatever (whether patentable or subject to copyright, or not, and
hereinafter collectively called “discovery”) related to the business of the
Group that Executive, either solely or in collaboration with others, has made or
may make, discover, invent, develop, perfect, or reduce to practice during the
Employment Period, whether or not during regular business hours and created,
conceived or prepared on the Group’s premises or otherwise shall be the sole and
complete property of the Group. More particularly, and without limiting the
foregoing, Executive agrees that all of the foregoing and any (i) inventions
(whether patentable or not, and without regard to whether any patent therefor is
ever sought), (ii) marks, names, or logos (whether or not registrable as trade
or service marks, and without regard to whether registration therefor is ever
sought), (iii) works of authorship (without regard to whether any claim of
copyright therein is ever registered), and (iv) trade secrets, ideas, and
concepts ((i) - (iv) collectively, “Intellectual Property Products”) created,
conceived, or prepared on the Group’s premises or otherwise, whether or not
during normal business hours, shall perpetually and throughout the world be the

 

9



--------------------------------------------------------------------------------

exclusive property of the Group, as shall all tangible media (including, but not
limited to, papers, computer media of all types, and models) in which such
Intellectual Property Products shall be recorded or otherwise fixed. Executive
further agrees promptly to disclose in writing and deliver to the Company all
Intellectual Property Products created during his engagement by the Company,
whether or not during normal business hours. Executive agrees that all works of
authorship created by Executive during his engagement by the Company shall be
works made for hire of which the Group is the author and owner of copyright. To
the extent that any competent decision-making authority should ever determine
that any work of authorship created by Executive during his engagement by the
Company is not a work made for hire, Executive hereby assigns all right, title
and interest in the copyright therein, in perpetuity and throughout the world,
to the applicable Group entity. To the extent that this Agreement does not
otherwise serve to grant or otherwise vest in the Group all rights in any
Intellectual Property Product created by Executive during his engagement by the
Company, Executive hereby assigns all right, title and interest therein, in
perpetuity and throughout the world, to the Company. Executive agrees to
execute, immediately upon the Company’s reasonable request and without charge,
any further assignments, applications, conveyances or other instruments, at any
time after execution of this Agreement, whether or not Executive is engaged by
the Company at the time such request is made, in order to permit the Group
and/or its respective assigns to protect, perfect, register, record, maintain,
or enhance their rights in any Intellectual Property Product; provided, that,
the Company shall bear the cost of any such assignments, applications or
consequences. Upon termination of Executive’s employment by the Company for any
reason whatsoever, and at any earlier time the Company so requests, Executive
will immediately deliver to the custody of the person designated by the Company
all originals and copies of any documents and other property of the Company in
Executive’s possession, under Executive’s control or to which he may have
access.

(g) Non-Disparagement. The parties acknowledge and agree that they will not
defame or publicly criticize the services, business, integrity, veracity or
personal or professional reputation of the other party, and in the case of the
Group, its officers, directors, partners, executives or agents thereof, in
either a professional or personal manner at any time during or following the
Employment Period.

(h) Enforcement. If Executive commits a breach, or threatens to commit a breach,
of any of the provisions of this Section 9, the Company shall have the right and
remedy to have the provisions specifically enforced by any court having
jurisdiction, it being acknowledged and agreed by Executive that the services
being rendered hereunder to the Company are of a special, unique and
extraordinary character and that any such breach or threatened breach will cause
irreparable injury to the Group and that money damages will not provide an
adequate remedy to the Group. Such right and remedy shall be in addition to, and
not in lieu of, any other rights and remedies available to the Company at law or
in equity. Accordingly, Executive consents to the issuance of an injunction,
whether preliminary or permanent, consistent with the terms of this Agreement.
In addition, the Company shall have the right to cease making any payments or
provide any benefits to Executive under this Agreement in the event he breaches
or threatens to breach any of the provisions hereof (and such action shall not
be considered a breach under the Agreement).

 

10



--------------------------------------------------------------------------------

(i) EXECUTIVE ACKNOWLEDGES THAT HE HAS CAREFULLY READ THIS SECTION 9 AND HAS HAD
THE OPPORTUNITY TO REVIEW ITS PROVISIONS WITH ANY ADVISORS AS HE CONSIDERED
NECESSARY AND THAT EXECUTIVE UNDERSTANDS THIS AGREEMENT’S CONTENTS AND SIGNIFIES
SUCH UNDERSTANDING AND AGREEMENT BY SIGNING BELOW.

10. Resolution of Differences Over Breaches of Agreement. The parties shall use
good faith efforts to resolve any controversy or claim arising out of, or
relating to this Agreement or the breach thereof, first in accordance with the
Company’s internal review procedures, except that this requirement shall not
apply to any claim or dispute under or relating to Section 9 of this Agreement.
If despite their good faith efforts, the parties are unable to resolve such
controversy or claim through the Company’s internal review procedures, then such
controversy or claim shall be resolved by binding arbitration for resolution in
New York, New York in accordance with the rules and procedures of the Employment
Dispute Resolution Rules of the American Arbitration Association then in effect,
subject to Section 9(h). The power of the Arbitrator shall be limited to
interpreting this Agreement as written, and the Arbitrator shall state in
writing the reasons for his or her award and the legal and factual conclusions
underlying the award. The decision of the arbitrator shall be final and binding
on both parties, and any court of competent jurisdiction may enter judgment upon
the award. Each party shall pay its own expenses, including legal fees, in such
dispute and shall split the cost of the arbitrator and the arbitration
proceedings.

11. Indemnification. If Executive is made a party or threatened to be made a
party to any action, suit or proceeding, whether civil, criminal, administrative
or investigative, by reason of the fact that Executive is or was a director or
officer of the Company or any other entity within the Group or is or was serving
at the request of the Parent, Company or any other member of the Group as a
director, officer, member, employee or agent of another corporation or a
partnership, joint venture, trust or other enterprise, Executive shall be
indemnified and held harmless by the Company and/or Parent to the fullest extent
authorized by the Company’s and/or Parent’s by-laws and/or charter, as the same
exists or may hereafter be amended, against all expenses incurred or suffered by
Executive in connection therewith, except for willful misconduct or any acts (or
omissions) of gross negligence by Executive.

12. Successors: Binding Agreement. The rights and benefits of Executive
hereunder shall not be assignable, whether by voluntary or involuntary
assignment or transfer by Executive. This Agreement shall be binding upon, and
inure to the benefit of, the Company and Parent and their respective successors
and assigns, and Executive and his heirs, executors and administrators, and
shall be assignable by the Company to the Parent or any of the Parent’s current
or future direct and indirect subsidiaries or affiliates, or to any entity
acquiring substantially all of the assets of the Company (or its permitted
assigns) or the Parent (or its permitted assigns), whether by merger,
consolidation, sale of assets or similar transactions. Executive has been
advised that the Company expects to assign this Agreement to an operating
subsidiary of the Company.

13. Notice. For the purposes of this Agreement, notices, demands and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered either personally or by United
States certified or registered mail, return receipt requested, postage prepaid,
or via overnight carrier or facsimile, addressed, in the

 

11



--------------------------------------------------------------------------------

case of Executive, to the last address on file with the Company and if to the
Company, to its executive offices or to such other address as any party may have
furnished to the other in writing in accordance herewith, except that notices of
change of address shall be effective only upon receipt.

14. Governing Law. This Agreement is governed by, and is to be construed and
enforced in accordance with, the laws of the State of Virginia without regard to
principles of conflicts of laws. If, under such law, any portion of this
Agreement is at any time deemed to be in conflict with any applicable statute,
rule, regulation or ordinance, such portion shall be deemed to be modified or
altered to conform thereto or, if that is not possible, to be omitted from this
Agreement, and the invalidity of any such portion shall not affect the force,
effect and validity of the remaining portion hereof.

15. Amendment. No provision of this Agreement may be amended, modified, or
waived unless such amendment or modification has been approved by the Board and
the Parent and is agreed to in a writing signed by Executive and a member of the
Board (excluding Executive or any other member of the Board who is also an
employee of the Company), and such waiver is set forth in writing and signed by
the party to be charged. No waiver by either party hereto at any time of any
breach by the other party hereto of any condition or provision of this Agreement
to be performed by such other party shall be deemed a waiver of similar or
dissimilar provisions or conditions at the same or at any prior or subsequent
time.

16. Survival. The respective obligations of, and benefits afforded to, Executive
and the Company as provided in Sections 8 and 9 of this Agreement shall survive
the termination of this Agreement.

17. No Conflict of Interest. During the Employment Period, Executive shall not,
directly or indirectly, render service, or undertake any employment or
consulting agreement with another entity without the express written consent of
the Board.

18. Counterparts. This Agreement may be executed in two or more-counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

19. Entire Agreement. This Agreement sets forth the entire agreement of the
parties hereto in respect of the subject matter contained herein and supersedes
all prior agreements, promises, covenants, arrangements, communications,
representations or warranties, whether oral or written, by any officer, employee
or representative of any party hereto in respect of such subject matter. Any
prior agreement of the parties hereto in respect of the subject matter contained
herein is hereby terminated and canceled as of the date hereof.

20. Section Headings. The section headings in this Agreement are for convenience
of reference only, and they form no part of this Agreement and shall not affect
its interpretation.

21. Withholding. All payments hereunder shall be subject to any required
withholding of Federal, state and local taxes pursuant to any applicable law or
regulation.

 

12



--------------------------------------------------------------------------------

22. Representation. Executive represents and warrants to the Company, and
Executive acknowledges that the Company has relied on such representations and
warranties in employing Executive, that neither Executive’s duties as an
employee of the Company nor his performance of this Agreement will breach any
other agreement to which Executive is a party, including without limitation, any
agreement limiting the use or disclosure of any information acquired by
Executive prior to his employment by the Company. In the course of performing
Executive’s work for the Company, Executive will not disclose or make use of any
information, documents or materials that Executive is under any obligation to
any other party to maintain in confidence. In addition, Executive represents and
warrants and acknowledges that the Company has relied on such representations
and warranties in employing Executive, that he has not entered into, and will
not enter into, any agreement, either oral or written, in conflict herewith. If
it is determined that Executive is in breach or has breached any of the
representations set forth herein, the Company shall have the right to terminate
Executive’s employment for Cause.

23. Section 409A. If any payments of compensation or benefits (including Options
and Restricted Stock) due to Executive hereunder could cause the application of
an accelerated or additional tax under Section 409A of the Internal Revenue Code
of 1986, as amended (the “Code”), such payments, delivery of Options or
Restricted Stock or other benefits shall be deferred if deferral will make such
payment, delivery of Options or Restricted Stock or other benefits compliant
with Section 409A of the Code; otherwise, such payment, delivery of Options or
Restricted Stock or other benefits shall be restructured, to the extent
possible, in a manner, determined by the Company and reasonably acceptable to
Executive, that does not cause such an accelerated or additional tax.

24. Joint Drafting. The Company and Executive acknowledge and agree that this
Agreement was jointly drafted by the Company on the one side and by Executive on
the other side. Neither party, nor any part’s counsel, shall be deemed the
drafter of this Agreement in any proceeding that may hereafter arise between
them.

25. Severability. No provision of this Agreement shall be construed as
prohibited by law or otherwise invalid or unenforceable if such provision is
capable of being construed in any manner so as to make such provision valid or
enforceable. If, at any time, provisions of this Agreement shall be determined
to be invalid or unenforceable under any applicable law, this Agreement shall be
considered divisible and severable, such that all impermissible provisions may
be stricken from the Agreement and all permissible provisions will remain in
full force and effect. A reviewing court or arbitrator(s) also shall have the
authority to blue pencil this Agreement, amending the Agreement so as to be
reasonable and enforceable. Executive and the Company agree that this Agreement
as so amended shall be valid and binding as though any invalid or unenforceable
provision had not been included herein.

26. Review by Counsel. Executive represents and warrants that this Agreement is
the result of full and otherwise fair faith bargaining over its terms following
a full and otherwise fair opportunity to have legal counsel for Executive review
this Agreement and to verify that the terms and provisions of this Agreement are
reasonable and enforceable. Executive acknowledges that he has read and
understands the foregoing provisions and that such provisions are reasonable and
enforceable. This Agreement has been jointly drafted by both parties.

 

13



--------------------------------------------------------------------------------

[SIGNATURE PAGE FOLLOWS]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first above written.

 

MAX USA HOLDINGS LTD. By:   /s/ Peter Minton   Name:   Peter Minton   Title:  
VP   Stephen Vaccaro Executive

Only with respect to the specific obligations of the Parent set forth herein.

 

MAX RE CAPITAL LTD. By:   /s/ Peter Minton   Name:   Peter Minton   Title:   EVP



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first above written.

 

MAX USA HOLDINGS LTD. By:       Name:     Title:   /s/ Stephen Vaccaro Stephen
Vaccaro Executive

Only with respect to the specific obligations of the Parent set forth herein.

 

MAX RE CAPITAL LTD. By:       Name:     Title:  



--------------------------------------------------------------------------------

EXHIBIT A

GENERAL RELEASE

1. Termination of Employment.                      (“Executive”) and Max USA
Holdings Ltd. (the “Company”) acknowledge that Executive’s last day of
employment with the Company is                          (the “Termination
Date”).

2. Full Release. In consideration of the amounts set forth in the Employment
Agreement by and between the Company and Executive, dated as of December     ,
2006 (the “Employment Agreement”), and as a precondition for receiving same,
Executive, for himself, his heirs, executors, administrators, successors and
assigns (hereinafter collectively referred to as the “Releasors”), hereby fully
releases and discharges Company, its officers, directors, employees, agents,
insurers, subsidiaries, parents, affiliates, successors and assigns (all such
persons, firms, corporations and entities being deemed beneficiaries hereof and
are referred to herein as the “Company Entities”) from any and all actions,
causes of action, claims, obligations, costs, losses, liabilities, damages and
demands of whatsoever character, whether or not known, suspected or claimed by
Releasors, which the Releasors have or may have that arise out of, concern, or
relate in any way to any acts or omissions done or occurring prior to and
including the date of this Agreement, against the Company Entities arising out
of or in any way related to Executive’s employment or termination of his
employment; provided, however, that this shall not be a release with respect to
any amounts and benefits owed to Executive pursuant to the Employment Agreement
upon termination of employment, Executive’s equity grants in the Company,
Executive’s rights under any employee benefit plans of the Company, or
Executive’s right to indemnification as provided in Paragraph 11 of the
Employment Agreement.

3. Waiver of Rights Under Statutes. Executive understands that this Agreement
waives all claims and rights Executive may have under any statutes, if
applicable, including without limitation, claims arising under the United States
and Virginia Constitutions; the Virginia Labor Code, the Fair Labor Standards
Act (29 U.S.C. §§ 201, et seq.); the Equal Pay Act (29 U.S.C. §206(a) and
interpretive regulations); Title VII of the Civil Rights Act of 1964, as amended
(42 U.S.C. §§ 2000e, et seq.); the Age Discrimination in Employment Act,
including the Older Worker Benefits Protection Act (29 U.S.C. §§ 623, et seq.)
(“the ADEA”); the Americans With Disabilities Act (42 U.S.C. §§ 12101, et seq.);
the Family and Medical Leave Act (29 U.S.C. §§ 2601, et seq.); the Employee
Retirement and Income Security Act (29 U.S.C. §§ 1001, et seq.); the Uniformed
Services Employment and Reemployment Rights Act (“USERRA”) (38 U.S.C. §§
4301-4333); the Immigration Reform and Control Act of 1986 (8 U.S.C. §§ 1101, et
seq.); the Virginia Wage Payment Act (Va. Code Ann. §§ 40.1-29, et seq.); the
Virginians with Disabilities Act (Va. Code Ann. §§51.5-1 to 51.5-59); the
Virginia Human Rights Act (Va. Code Ann. §§ 2.2-3900 to 2.2-3902); the Worker
Adjustment and Retraining Notification Act (29 U.S.C. §§ 2101, et seq.); the
Rehabilitation Act of 1973; the Bermuda Employment Act 2000; the Bermuda Human
Rights Act 1981; all claims arising under the Sarbanes-Oxley Act of 2002 (Public
Law 107-204), including whistleblowing claims under 18 U.S.C. §§ 1513(e) and
1514A; claims for retaliation, wrongful termination, sexual harassment, and
discrimination; claims for breach of express or implied contract, including
breach of the covenant of good faith and fair dealing; claims for commissions,
deferred compensation,

 

1



--------------------------------------------------------------------------------

bonuses, accrued leave, and any other compensation; claims related to stock
options or restricted stock; claims related to any tangible or intangible
property that remains with the Company; and any and all claims arising under any
other federal laws, or the laws of any state or locality, including but not
limited to all statutes, regulations, and ordinances; as well as any and all
common law legal and equitable claims.

4. Non-Assignment/Covenant Not to Sue/Remedies.

(a) Executive represents and warrants that he has not assigned or subrogated any
of his rights, claims, and/or causes of action, including any claims referenced
in this Agreement, or authorized any other person or entity to assert such claim
or claims on his behalf, and he agrees to indemnify and hold harmless the
Company against any assignment of said rights, claims, and/or causes of action.

(b) To the maximum extent permitted by law, Executive agrees not to file a
lawsuit of any kind with any court or arbitrator against the Company or any
Company Entities asserting any claims that are released in this Agreement.
Executive represents and agrees that, prior to signing this Agreement, he has
not filed or pursued any complaints, charges, or lawsuits of any kind with any
court, governmental or administrative agency, or arbitrator against the Company
Entities, asserting any claims whatsoever. Nothing in this Agreement shall be
read to bar suit with respect to prospective claims that may arise against the
Company based on acts or omissions occurring after the date of this Agreement.

(c) If Executive should breach any of his obligations under this Agreement or
the terms of Paragraph 9 of the Employment Agreement, in addition to obtaining
injunctive relief in accordance with the terms of the Employment Agreement, the
Company shall have no further obligation to make the payments and benefits
described in this Agreement or the Employment Agreement, and Executive shall
return all amounts paid or provided to him thereunder, if such amounts were paid
or provided, directly or indirectly, on account of Executive’s termination of
employment.

5. Waiver of Rights Under the Age Discrimination Act. Executive understands that
this Agreement, and the releases contained herein, waive all of his claims and
rights under the Age Discrimination in Employment Act, including the Older
Worker Benefits Protection Act (29 U.S.C. § 623, et seq. (the “ADEA”). Executive
shall have up to twenty-one (21) days from the date of his receipt of this
Agreement to consider its terms and conditions. If Executive does not sign and
return this Agreement within twenty-one (21) days, the Company’s offer to enter
into this Agreement shall be withdrawn and the Agreement shall be null and void.
This Agreement shall not become effective until the eighth (8th) day following
Executive’s signing of the Agreement. Executive may revoke this Agreement by
delivering written notice of revocation before the end of the seventh (7th) day
following his signing of this Agreement (the “Revocation Period”) to the General
Counsel of Max Re Capital Ltd. at the following address, via hand delivery,
overnight courier, or facsimile:

General Counsel

Max Re Capital Ltd.

Max Re House

 

2



--------------------------------------------------------------------------------

2 Front Street

Hamilton HM 11

Bermuda

Telephone: 441.232.6425

Facsimile: 441.296.8811

If the last day of the Revocation Period falls on a Saturday, Sunday or holiday,
the last day of the Revocation Period will be deemed to be the next business day
thereafter. In the event that Executive revokes this Agreement prior to the
eighth (8th) day after signing it, this Agreement and the promises contained
herein and in the Employment Agreement (including, but not limited to the
obligation of the Company to provide the severance payments, benefits, and other
things of value set forth in the Employment Agreement) shall automatically be
null and void.

6. Informed and Voluntary Signature. No promise or inducement has been made
other than those set forth in this Agreement. This Agreement is executed by
Executive without reliance on any representation by Company or any of its
agents. Executive hereby acknowledges that he has read and understands this
Agreement and that he affixes his signature hereto voluntarily and of his own
free will.

7. Miscellaneous.

(a) This Agreement shall be governed in all respects by the laws of the State of
Virginia without regard to the principles of conflict of law.

(b) This Agreement shall be deemed severable to the maximum extent permitted by
law. In the event that any one or more of the provisions of this Agreement is
held to be invalid, illegal, or unenforceable, the impermissible provision(s)
shall be stricken and all permissible provisions shall remain in full force and
effect to the maximum extent permitted by law. Moreover, if any one or more of
the provisions contained in this Agreement is held to be excessively broad as to
duration, scope, activity or subject, such provisions will be construed by
limiting and reducing them so as to be enforceable to the maximum extent
compatible with applicable law.

(c) This Agreement may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

(d) The paragraph headings used in this Agreement are included solely for
convenience and shall not affect or be used in connection with the
interpretation of this Agreement.

 

3



--------------------------------------------------------------------------------

(e) This Agreement and the Employment Agreement represent the entire agreement
between the parties with respect to the subject matter hereto and may not be
amended except in a writing signed by the Company and Executive. If any dispute
should arise under this Agreement, it shall be settled in accordance with the
terms of the Employment Agreement.

(f) This Agreement shall be binding on the executors, heirs, administrators,
successors and assigns of Executive and the successors and assigns of the
Company, and shall inure to the benefit of the respective executors, heirs,
administrators, successors and assigns of the Company Entities and the
Releasors.

IN WITNESS THEREOF, Executive and Company have executed this Agreement on this
         day of             ,             .

 

By:     Name:   Title:     Executive

 

4